By the Court.*—Larremore, J.
—By the bill of lading, the freight of the coal was fixed at forty-five cents per ton, and $4 per day after six lay' days. The only question raised by this appeal is, whether the plaintiff was entitled to demurrage for the six intervening Sundays included in the demurrage days.
The nature of the contract must be considered in interpreting its provisions, as well as the statute with reference to which it is presumed to have been made. The laws of this State prohibit any servile laboring or working on the first day of the week, unless in certain excepted cases (2 R. S. p. 936, § 66).
*401There can. be no doubt that the discharging of the cargo from plaintiff’s boat was servile laboring and working, within the meaning of the statute. As such, it could not rightfully be performed on the days for which demurrage is claimed, but should be excluded (Cochran v. Retberg, 3 Espinasse, 121; Cargo of the Mary E. Taber, 1 Benedict, 106).
In view of the statute, and in the absence of any proof to the contrary, I think the days for which demurrage was intended to be charged were working days, and that Sundays were properly excluded. The judgment should be affirmed.
Judgment affirmed.

 Present, Dalt, Ch. J., Larremore, and J. F. Dalt, JJ.